Citation Nr: 0304420	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by an abnormal gait and right hip pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied service 
connection for a disability manifested by an abnormal gait 
and right hip pain.  

This case was previously before the Board in March 2001, at 
which time the Board remanded the Case to the RO for 
additional development of the evidence, including a VA 
examination and medical opinion, and for notice and 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2002)].  The Board also recharacterized the issue on appeal 
as addressing the issue of service connection for a 
disability manifested by an abnormal gait and right hip pain.  
The actions requested on remand have been satisfactorily 
completed and the case is now before the Board for further 
appellate consideration.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more 
favorable to the claimant shall apply.  VA's General Counsel 
has determined, in a precedential opinion that the Board is 
bound to follow, that the VCAA is more favorable to claimants 
than the law in effect prior to its enactment.  See 
VAOPGCPREC 11-00;  Janssen v. Principi, 15 Vet. App. 123 
(2001) (per curiam).

The record shows that the claimant and his representative 
were informed of the provisions of the VCAA by the Board 
remand order of March 2001, and by the RO letter of June 6, 
2001, which informed the claimant and his representative of 
VA's duty to notify him of the information and evidence 
necessary to substantiate his claims and to assist him in 
obtaining all such evidence.  That letter also informed the 
claimant and his representative which part of that evidence 
would be obtained by the RO and which part of that evidence 
would be obtained by the claimant, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the claimant of what evidence he or she was required 
to provide and what evidence the VA would attempt to obtain).  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.  The records 
shows that the RO has obtained all service medical records of 
the claimant, as well as all available private and VA medical 
records identified by the claimant.  The claimant has been 
afforded a VA orthopedic examination and medical opinion in 
April 2002, and appeared and offered testimony in support of 
his claim at a personal hearing held in May 2000 before an RO 
Hearing Officer.  The Board finds that there is no question 
that the appellant was fully notified and aware of the type 
of evidence required to substantiate his claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the Board's March 2001 Remand and 

the record on appeal, the Board finds that there is no 
reasonable possibility that further assistance would aid in 
substantiating the claimant's appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  A right hip disorder was not manifest during active 
service, on service separation examination, or for more than 
25 years after final service separation.  

3.  The record contains no competent clinical finding of a 
disability manifested by an abnormal gait and right hip pain; 
the claimant's symptoms of right hip pain are attributed by 
competent medical evidence and opinion to a nonservice-
connected lumbosacral spine disorder, which is found not to 
be causally related to any service-connected disability.  


CONCLUSION OF LAW

A disability manifested by an abnormal gait and right hip 
pain was not incurred in or aggravated by active service, and 
is not secondary to service-connected residuals of injury to 
the right first and second toes.  38 U.S.C.A. § 1110, 5103, 
5103A (West 1881 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303(a), 
3.310(a) (2002)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served on active duty in the United 
States Army from July 1942 to December 1945.  His DD Form 214 
shows that his military occupational specialty (MOS) was 
Automotive Mechanic (014); that he served with the 903rd 
Ordinance Heavy Vehicle Maintenance Company; that he served 
in the Normandy, Northern France, Ardennes, Rhineland, 
Central Europe, and East African/Mediterranean Campaigns; 
that he received 5 Bronze Service Stars; that he received no 
combat awards or decorations for valor; and that he did not 
receive the Purple Heart Medal.  The claimant's Separation 
Qualification Examination (WD AGO) showed that he served as a 
Automotive Mechanic while on active duty, and reflected no 
other duties.

The claimant's service entrance examination disclosed no 
musculoskeletal defects or abnormalities of the back, hips, 
lower extremities or feet.  His service medical records show 
that on March 29, 1945, while in Germany, the claimant 
sustained injuries to the distal (third) phalanxes of his 
first and second toes of his right foot when the cab of a 
truck accidentally slid off the chassis and struck his foot.  
He was admitted to the 108th Evacuation Hospital and 
underwent debridement with removal of bony fragments.  A skin 
graft was applied to the right second toe, and secondary 
closure to the right first toe was accomplished.  The 
lacerations of his right first and second toes were treated 
with sulfa powder.  X-rays in May 1945 showed a fracture 
involving the distal phalanges of the great toe with the 
fragments in good position and alignment and an amputation of 
the distal phalanx of the right second toe, well covered by 
soft tissue and without evidence of osteomyelitis.  That X-
ray showed no injuries to the claimant's right foot, or to 
any other toes of his right foot.  On May 10, 1945, the 
claimant was shown to have good healing and good function, 
and to have been on pass without problems, and was returned 
to duty.  No further complaint, treatment, or findings of a 
right toe injury were noted during the claimant's remaining 
period of active service.  The claimant's service separation 
examination, conducted in December 1945, disclosed no 
musculoskeletal defects or abnormalities of the back, hips, 
lower extremities, or feet, but noted a history of injury to 
the right foot when struck by a truck cab in March 1945.  

The claimant's original application for VA disability 
compensation benefits VA Form 21-526), received in November 
1960, sought service connection for conditions which included 
a right foot injury, reported to have been sustained in 1945 
and treated at the 903rd Ordinance Air Station, France.  

A private physician's report of medical examination, dated in 
October 1960, noted that the claimant was a carpenter with a 
good work record, and cited his complaints of back pain.  The 
claimant's back pain was attributed to chronic prostatitis, 
and no abnormalities of gait or of the back, lower 
extremities, or feet were noted.  

A report of VA general medical examination, conducted in 
January 1961, showed that the claimant had a normal gait, 
carriage and posture, and that he had no complaints involving 
his right first and second toes.  Musculoskeletal examination 
revealed no gross deformity of the right first and second 
toes, but noted some deformity of the nails and slight 
scarring on the medial aspect of both distal phalanges, but 
without tenderness and impairment of motion.  X-rays showed 
the partial absence of the distal phalanx of the right second 
toe, with an adjacent small calcium density, and no deformity 
of the distal phalanx of the right first toe.  The examiner 
stated that the claimant stood at ease; that his gait was 
normal; and that he had no complaints.  No abnormalities of 
the back, hips, lower extremities were reported on 
examination. 

A rating decision of February 1961 granted service connection 
for residuals of injury to the right first and second toes, 
rated as noncompensably disabling.  An RO letter of March 1, 
1961, notified the claimant and his representative of that 
decision and of his right to appeal.  That decision was not 
appealed and became final after one year.

In October 1997, the claimant undertook to reopen his claim, 
citing private and VA medical records.  In an accompanying 
statement, the claimant asserted that he had his right first 
and second toes nearly blown off while serving in Germany.  
In an accompanying VA Form 21-526, he related that in 1945, 
he had an injury to his right first and second toe from being 
shot in Germany.  

Private treatment records from Dr. J.M.N., dated from March 
1992 to April 1997, show that in September 1992 and April 
1996, the claimant complained of low back pain, dysuria and 
frequency, assessed as prostatitis.  No complaint, treatment 
or findings of altered gait, or right foot or hip problems 
were noted.

Private treatment records from Cabarrus Memorial Hospital 
(Drs. Rhodes and Keipper), also known as Northeast Medical 
Center, dated from December 1995 to February 1997, disclosed 
no complaint, treatment or findings of altered gait, or of 
back, right foot or hip problems. 

An October 1997 report from Dr. M.S.J. shows that the 
claimant complained of neck pain for a couple of years, 
worsening in the last few weeks, as well as low back and 
right knee symptoms.  Examination revealed a healthy male, 
with mild limitation of cervical motion, and no motor, 
sensory or reflex deficits in the upper extremities, assessed 
as probable  cervical spondylosis.  

Outpatient clinic records from the VAMC, Salisbury, dated 
from October 1997 to March 1998, show that the claimant was 
seen in October 1997 with complaints of right knee pain 
radiating to the right hip, as well as lumbar and right leg 
and foot pain.  Examination disclosed no deformity of the 
knees or ankles, a full range of motion in the hips.  The 
impression was probable right lumbar radiculopathy, and 
possible cervical radiculopathy.  X-rays of the right foot 
revealed traumatic amputation of the distal phalanx of the 
right second toe, with a small local residual bone fragment, 
and degenerative overgrowth at the first metatarsophalangeal 
joint but no other focal process.  X-rays of the cervical 
spine revealed very severe degenerative narrowing, sclerosis 
and osteophyte formation.  X-rays of the right knee showed 
soft tissue edema at the insertion of the infrapatellar 
ligament, with no evidence of fracture, degenerative disease 
or other focal process.  In December 1997, no edema of the 
legs was shown.

In March 1998, the claimant asserted that he sustained a 
crush injury to his right foot [sic] in service, which caused 
right foot pain which goes up his leg when he walks or stands 
very long, and that he had developed bilateral knee arthritis 
causing ambulatory problems.  He denied any falls, and stated 
that he had used a cane for the past 10 years.  The findings 
on X-ray examination is October 1997 were noted, and 
examination disclosed that the claimant walked very slowly, 
with an antalgic gait, wearing lace-up boots.  A deformity of 
the right first and second toes was noted, with very little 
motion of any of the right toes, but a functional range of 
motion of the right ankle.  The standing arches were okay, 
and no right knee effusion was present, while decreased 
sensation in the lower leg was found, with some tenderness of 
the first metatarsophalangeal joint.  

A report of VA podiatry examination, conducted in February 
1998, shows that the examiner did not review the veteran's 
claims folder, but noted a history offered by the claimant of 
a crush-type injury to his right first and second toes.  The 
claimant further related that he did not know the extent of 
the injury, but indicated that his feet have gotten worse and 
worse, and that his right first metatarsophalangeal joint 
hurts him all of the time, especially during cold weather, 
but denied any acute flare-ups.  The claimant denied any 
further surgery after the initial injury.  He had a normal 
gait; related that he did not use crutches, a brace, a cane 
or corrective shoes; and that he is currently retired, but is 
able to carry out his daily activities.  He could stand on 
his toes and heels, supinate and pronate.  Examination of the 
right foot disclosed a well-healed scar over the dorsum 
towards the lateral side of the right great toe with what 
appeared to be a partial amputation of the right second toe 
with only a small portion of the nail left.  Also noted was a 
hallux valgus deformity with 10 degrees of lateral angulation 
and what appeared to be a painful bunion, tenderness in the 
first metatarsophalangeal joint, and only 50 degrees of 
dorsiflexion and 10 degrees of plantar flexion in the right 
great toe, with pain on motion of the first 
metatarsophalangeal joint.  There was no evidence of skin or 
vascular changes, and no calluses, skin breakdown, or unusual 
shoe wear patterns.  X-rays of the right foot showed 
traumatic amputation of the distal phalanx of the right 
second toe, with small local residual bone fragments, but no 
other fractures or abnormalities and no evidence of 
degenerative joint disease.  The diagnosis was crush injury, 
right great toe and partial amputation second toe, right foot 
with hallux valgus and without degenerative joint disease.

A rating decision of June 1998 denied a compensable rating 
for service-connected residuals of injury to the right first 
and second toes, and denied service-connection for right 
hallux valgus.  An RO letter of June 15, 1998, notified the 
claimant and his representative of that decision and of his 
right to appeal.  That decision was not appealed.

In September 1998, the claimant stated that he wanted to 
reopen his claim for service connection for his injury to the 
right first and second toes on March 20, 1945, asserting that 
his foot had deteriorated to such a degree that he could not 
walk with his right foot flat on the floor and that such 
altered gait has caused severe hip pain and difficulty 
walking.  By RO letter of September 23, 1998, the claimant 
was informed that new and material evidence was needed to 
reopen a claim for service connection for right hallux 
valgus; that he should submit additional evidence showing 
that his service-connected residuals of injury to the right 
first and second toes has increased in severity; and the type 
of evidence needed.  

A report of VA podiatry examination, conducted in October 
1998, shows that the examiner did not review the veteran's 
claims folder, but noted a history offered by the claimant of 
a crush-type injury to his right first and second toes, with 
subsequent repair.  The claimant further related that he had 
experienced problems with his foot since that time, but had 
recently been having more pain and episodes of losing his 
balance, causing him to start using a cane.  Examination of 
the right foot disclosed evidence of prior injury to the 
first and second toes.  The right first and second toenails 
were just small specks, as with amputation of the distal 
phalanx of the two toes; a hallum valgus in the great toe; 
there was no bone in the distal phalanx of the second toe; 
and deviation of the great toe, laterally.  The peripheral 
vessels were strong and in good condition, and the veteran 
complained that he was unable to bend his toes.  X-rays of 
the right foot revealed a moderate hallux valgus deformity, 
absence of the distal phalanx of the second toe, and changes 
in the second, third and fourth toes, presumably due to 
previous injury.  The diagnoses were severe injury to the 
great and second toes of the right foot; postoperative repair 
of the great and second toes of the right foot; residual 
small toenails to the first and second toes of the right 
foot, with hallux valgum and deviation of the great toe, 
laterally; and residuals of trauma to the right second, third 
and fourth toes on November 12, 1998.

A rating decision of February 1999 increased the evaluation 
for the claimant's service-connected residuals of injury to 
the right first and second toes from noncompensable to a 10 
percent evaluation, effective September 1, 1998, and denied 
service connection for a disability manifested by right hip 
pain as secondary to his service-connected residuals of 
injury to the right first and second toes.  An RO letter of 
March 13, 1999, notified the claimant and his representative 
of that decision and of his right to appeal.  The claimant 
filed a timely Notice of Disagreement, and submitted 
additional medical records.  

The additional medical records submitted included records 
from Cabarrus Orthopedic and Sports Medicine (Dr. M.S.J.), 
dated in October and November 1997.  The October 1997 record 
is a duplicate of evidence previously received and 
considered, while the November 1997 entry shows that the 
claimant's neck pain had resolved; that his previous right 
knee pain had improved significantly, but he complained of 
problems from the right lower leg to the distal thigh.  The 
claimant related that those problems began 50 years ago when 
he lost part of his foot and toe in the Army, and that he has 
experienced an abnormal gait since that time, with occasional 
numbness over the medial side of the right lower leg.  
Examination revealed good ankle motion and motor function, 
with a full range of right knee motion and no effusion or 
joint line tenderness; the cruciate and collateral ligaments 
were stable; and there was no area of tenderness over the 
right lower leg or intertrochanteric band.  Knee X-rays were 
noted to show minimal degenerative changes.  The clinical 
impression was that the claimant had chronic muscular strain 
from his abnormal gait.  The reporting physician further 
related that he had previously discussed heel wedges with the 
claimant, but as he was doing markedly better, he would 
continue medication with Naprosyn since he would need it for 
his neck anyway.  

A Statement of the Case was provided the claimant and his 
representative in April 1999, and the claimant submitted his 
Substantive Appeal (VA Form 9) in February 2000 addressing 
the single issue of service connection for a disability 
manifested by right hip pain as secondary to his service-
connected residuals of injury to the right first and second 
toes.  He requested a hearing before a traveling Veterans Law 
Judge from the Board of Veterans' Appeals.  The claimant 
subsequently withdrew his request for a hearing before a 
traveling Veterans Law Judge from the Board of Veterans' 
Appeals, and requested a hearing before an RO Hearing 
Officer.  

The claimant and his spouse appeared and offered testimony in 
support of his claim at a hearing held in May 2000 before an 
RO Hearing Officer.  The claimant was informed that he should 
submit some kind of medical evidence showing that he had a 
diagnosed right hip disorder, and some kind of medical 
evidence linking the current right hip disability with his 
service-connected residuals of injury to the right first and 
second toes.  The claimant and his representative confirmed 
that the issue on appeal was service connection for a right 
hip disability as due to an abnormal gait which is secondary 
to his service-connected residuals of injury to the right 
first and second toes.  He related that in 1947, 1948, 
shortly after the war ended, he had obtained a letter from a 
physician, but had lost it, and that he went to the VAMC, 
Salisbury, but did not follow-up.  He related that he had 
experienced problems with his right hip ever since his injury 
to the right first and second toes because of walking on the 
side of his foot.  He related that Dr. "C" at the VAMC, 
Salisbury, and Dr. M.S.J. at Concord [sic] told him that 
walking on the side of his right foot had messed up his right 
hip.  The claimant's spouse testified that the first time he 
saw Dr. C at the VAMC, Salisbury, he told the claimant that 
"it" was caused by his foot; that he then went to see Dr. 
M.S.J., who told him that the pain in his knee and hip were 
coming from his foot; that Dr. M.S.J. declined a request that 
he put that opinion in writing; that the claimant 
subsequently underwent X-rays and an MRI of the right hip, 
and went to the Pain Center at the hospital in Concord; and 
that neither treatment did him any good.  The claimant 
further testified that there had been no diagnosis of 
arthritis in the right hip; that he was taking Naprosyn for 
pain in his "whole right side"; and that he goes to the 
VAMC every three to six months.  In addition, the claimant 
reiterated that Dr. M.S.J. had told him that he could not say 
"absolutely" that the pain in his hip was coming from his 
service-connected foot disability; and expressed the opinion 
that all relevant evidence had been obtained by the RO.  A 
transcript of the testimony is of record.  

A Supplemental Statement of the Case was provided the 
claimant and his representative in May 2000. 

This case was initially before the Board in March 2001, at 
which time the Board remanded the Case to the RO for 
additional development of the evidence, including a VA 
examination and medical opinion, and for notice and 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2002)].  As noted, the Board recharacterized the issue on 
appeal as service connection for a disability manifested by 
an abnormal gait and right hip pain.  

A Statement in Support of Claim (VA Form 21-4138) from the 
claimant, received in June 2001, stated that the Dr. "C" 
cited in his testimony is the doctor at the VAMC, Salisbury, 
and that his name may also be spelled with a "K".

Private medical records of the claimant obtained from Dr. Dr. 
M.S.J. included duplicate copies of treatment records dated 
in October and November 1997, as well as treatment records 
dated in August, September, October and November 1999.  The 
record dated in August 1999 cited the claimant's complaints 
of worsening neck and right leg pain; and that the claimant 
attributed those symptoms to his accident in the Army about 
50 years ago, resulting in removal of portions of his right 
foot and toe.  Examination showed a full range of hip and 
knee motion.  The examining physician stated that is was 
difficult to know how much of his problem might be related to 
his old Army injury and how much was might be related to 
degenerative arthritis of the lumbar spine with stenosis.  

The treatment record from Dr. M.S.J., dated in September 
1999, showed that review of the report of an MRI scan of the 
lumbar spine revealed mild spondylosis with significant 
lateral recessed stenosis at L4,5, possibly worse on the 
right side.  The examiner stated that, although the claimant 
wanted to attribute his pain to his foot amputation, his own 
opinion was that it was coming from spinal nerve root 
compression at L4,5.  The treatment record dated in October 
1999 showed that the reporting physician recommended that the 
claimant have a selective nerve block at L4,5 on the right 
and, if that was not successful, that he consider a lumbar 
decompressive procedure.  The treatment record dated in 
November 1999 did not address the claimant's right hip 
complaints.  

A report of VA podiatry examination, conducted in April 2002, 
cited the examiner's review of the veteran's claims folder; 
the claimant's assertions on interview; and the claimant's 
history of an injury to his right first and second toes.  He 
further noted the claimant's contentions that because of the 
pain from his right first and second toes, he tried to walk 
on the outside of his right foot, and that he believed that 
such action had damaged his right side, including his right 
hip area.  Examination disclosed that the claimant lifted 
himself easily from a chair, using a cane in his right hand; 
that he takes short, shuffling steps, but does not appear to 
limp, and that he does not appear to experience pain with his 
gait.  The right foot showed a hallux valgus configuration, 
with a first metatarsophalangeal joint that was slightly 
increased in size and tender on squeezing, and an absent tip 
to his right second toe.  No tenderness was found at the heel 
or in the center of his foot, while reduced motion was 
present in all the toes of the right foot, greatest in the 
right first toe, where dorsiflexion and plantar flexion were 
each reduced to 10 degrees.  X-rays from February 1998 and 
October 1998 were reviewed, showing a moderate hallux valgus 
deformity, absence of the distal phalanx of the right second 
toe, and probable previous fractures of the second, third, 
and fourth toes, presumed to be die to the previous injury.  
The diagnosis was crush injury, remote, healed with residual 
deformity, pain secondary to trauma; the claimant's gait was 
described as entirely consistent with his foot injury in 
advancing years.  

A report of VA orthopedic examination, conducted in April 
2002, cited the examiner's review of the veteran's claims 
folder; the claimant's assertions on interview; and the 
claimant's history of an injury to his right first and second 
toes.  He further noted the claimant's contentions that 
because of the pain from his right first and second toes, he 
tried to walk on the outside of his right foot, and that he 
believed that such action had damaged his right side, 
including his right hip area.  Examination disclosed that the 
claimant takes short, almost shuffling steps, carrying a 
cane, but did not list to one side or the other; that his 
lower extremities were of equal length; that he had no 
tenderness or deformity of the right hip; and that he was 
able to flex the hip to 100 degrees, with abduction and 
adduction to 40 degrees each, inversion to 25 degrees, and 
eversion to 30 degrees, all motions performed without pain.  
The claimant was further noted to not evince right hip pain 
with forward step or on extension, and there was no 
crepitation felt in the right hip on motion.  The examiner 
reviewed the X-rays of the claimant's lumbosacral spine taken 
at the VAMC, Salisbury, in October 1997, showing mild offset 
at L4-5, believed to be related to sever facet joint disease, 
with moderate disc space narrowing and degenerative 
osteophyte formation at L3-4, L4-5, and L5-S1.  The examiner 
stated that the claimant had a normal physical examination of 
the right hip in relation to normal movement without pain; 
and that his symptoms were reproduced and best explained by 
his degenerative joint disease, right lower facet disease and 
disc disease.  The examiner expressed the opinion that those 
findings were the cause of the pain that the claimant 
described as "right hip pain", and that it was not likely 
that the degeneration of the claimant's back is causally 
related to his service-connected injury to his right first 
and second toes.  

In a June 2002 letter from the claimant's spouse, she stated 
she had been married to the claimant for 51 years; that 
during that period, he has had trouble with his right foot 
which was injured in service; that she was with the claimant 
when he was examined at the VAMC, Salisbury, and the VAMC, 
Winston-Salem; that she had heard Dr. K at the VAMC, 
Salisbury, and Dr. M.S.J. tell him that he should have been 
compensated for his right foot injury; that both physicians 
had refused requests to state such opinions in writing; and 
that the claimant had no more evidence to submit.

A Supplemental Statement of the Case was provided the 
claimant and his representative in October 2002 addressing 
the issue of service connection for a disability manifested 
by an abnormal gait and right hip pain.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including arthritis, when manifested to a compensable degree 
within the initial post service year.  38 C.F.R. §§ 3.307, 
3.309(b) (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2002).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(b) (2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When  service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2002).  The United States Court of Veterans' 
Appeals (Court) has held, in pertinent part, that  the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Thus, pursuant 
to 38 U.S.C.A. §  1110 and 38 C.F.R. §  3.310(a) (1994), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439,448 (1995).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2002).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of  38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  The 
Court has further held that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
reconsidered, 1 Vet. App. 406 (1991);  Wamhoff v. Brown,  8 
Vet. App. 517, 522 (1996).  In addition, the Federal Circuit 
Court has held that the general rule is that where evidence 
to prove a fact is peculiarly within the knowledge and 
competence of one of the parties, fairness requires that 
party to bear the burden of coming forward.  Jensen v. Brown,  
19 F.3d. 1413 (Fed. Cir. 1994).  

The record in this case shows that on March 29, 1945, while 
in Germany, the claimant sustained injuries to the distal 
(third) phalanxes of his first and second toes of his right 
foot when the cab of a truck accidentally slid off the 
chassis and struck his foot.  He was admitted to the 108th 
Evacuation Hospital and underwent debridement with removal of 
bony fragments.  X-rays in May 1945 showed a fracture 
involving the distal phalanges of the great toe with the 
fragments in good position and alignment, and an amputation 
of the distal phalanx of the right second toe, well covered 
by soft tissue and without evidence of osteomyelitis.  On May 
10, 1945, the claimant was shown to have good healing and 
good function, and to have been on pass without problems, and 
was returned to duty.  No further complaint, treatment, or 
findings of a right toe injury were noted during the 
claimant's remaining period of active service.  The 
claimant's service separation examination, conducted in 
December 1945, disclosed no musculoskeletal defects or 
abnormalities of the back, hips, lower extremities, or feet, 
but noted a history of injury to the right foot when struck 
by a truck cab in March 1945.  

The medical record is silent for complaint, treatment, 
findings or diagnosis of a right first and second toe injury 
at any time prior to November 1960, when the veteran claimed 
service connection for a right first and second toe injury.  
That application made no reference to a right hip disorder, 
or to any prior treatment for a right hip disorder or a right 
first and second toe injury.  A private physician's report, 
dated in October 1960, failed to disclose any complaint, 
treatment, findings or diagnosis of a right first and second 
toe injury, or of right hip symptoms.  VA examination in 
January 1961, with X-rays, diagnosed residual of an old 
injury with fracture of the right great and second toe.  X-
rays disclosed no evidence of injury to the right foot or to 
any other toes of the right foot.  

The medical record thereafter is silent for complaint, 
treatment, findings or diagnosis of a right first and second 
toe injury prior to October 1997, when the claimant undertook 
to reopen his claim, citing private and VA medical records.  
In an accompanying statement, the claimant asserted that he 
had his right first and second toes nearly blown off while 
serving in Germany.  In an accompanying VA Form 21-526, he 
related that in 1945, he had an injury to his right first and 
second toe from being shot in Germany.  Those allegations are 
not accurate, and reflect poorly upon the claimant's 
credibility.

Private treatment records from Dr. J.M.N., dated from March 
1992 to April 1997, are silent for any complaint, treatment 
or findings of an altered gait, and no right foot or hip 
problems were noted.  Similarly, private treatment records 
from Cabarrus Memorial Hospital (Drs. Rhodes and Keipper), 
also known as Northeast Medical Center, dated from December 
1995 to February 1997, disclosed no complaint, treatment or 
findings of altered gait, or of back, right foot or hip 
problems.  

The October 1997 report from Dr. M.S.J. shows that the 
claimant complained of neck pain for a couple of years, 
worsening in the last few weeks, as well as low back and 
right knee symptoms.  Private medical records from Cabarrus 
Orthopedic and Sports Medicine (Dr. M.S.J.), dated in 
November 1997, show that the veteran complained of problems 
from the right lower leg to the distal thigh, asserting that 
those problems began 50 years ago when he lost part of his 
foot and toe in the Army, and that he had experienced an 
abnormal gait since that time.  The clinical impression was 
that the claimant had chronic muscular strain from his 
abnormal gait, although no abnormal gait was cited on 
examination.  

The outpatient clinic records from the VAMC, Salisbury, dated 
from October 1997 to March 1998, show that the claimant was 
seen in October 1997 with complaints of right knee pain 
radiating to the right hip, as well as lumbar and right leg 
and foot pain.  Examination disclosed no deformity of the 
knees or ankles, a full range of motion in the hips.  The 
impression was probable right lumbar radiculopathy, and 
possible cervical radiculopathy.  To the same point, the 
report of VA podiatry examination, conducted in February 
1998, shows that the claimant normal gait; that he did not 
use crutches, a brace, a cane or corrective shoes; and that 
he is currently retired, but is able to carry out his daily 
activities.  That examination report showed no complaint, 
treatment, or findings of a right hip disorder, and there 
were no findings of calluses or unusual shoe wear patterns, 
as might have been expected if the claimant was walking on 
the side of his foot, as subsequently asserted.  

In March 1998, VA outpatient examination disclosed that the 
claimant walked very slowly, with an antalgic gait.  This 
reported finding has not been repeated or clinically 
confirmed before or after this report.

In September 1998, the claimant stated that he wanted to 
reopen his claim for service connection for his injury to the 
right first and second toes on March 20, 1945, asserting that 
his foot deteriorated to such a degree that he could not walk 
with his right foot flat on the floor and that such altered 
gait has caused severe hip pain and difficulty walking.  

Private medical records of the claimant obtained from Dr. Dr. 
M.S.J, dated in August, September, October and November 1999, 
show that in August 1999 the claimant complained of worsening 
neck and right leg pain; and that the claimant attributed 
those symptoms to his accident in the Army about 50 years 
ago, resulting in removal of portions of his right foot and 
toe.  The examining physician stated that is was difficult to 
know how much of his problem might be related to his old Army 
injury and how much was might be related to degenerative 
arthritis of the lumbar spine with stenosis.  There was no 
clinical finding that the claimant walked on the side of his 
right foot, as might have been expected if such was, in fact, 
the case.

At his May 2000 personal hearing on appeal, the claimant 
again asserted that an altered gait has caused him difficulty 
walking and severe hip pain.  Similarly, the 
report of VA podiatry examination, conducted in April 2002, 
cited the claimant's contentions that because of the pain 
from his right first and second toes, he tried to walk on the 
outside of his right foot, and that he believed that such 
action had damaged his right side, including his right hip 
area.  Examination disclosed that the claimant takes short, 
shuffling steps, but does not appear to limp; that he does 
not appear to experience pain with his gait; and that no 
tenderness was found at the heel or in the center of his 
foot.  The diagnosis indicated that the claimant's gait was 
described as entirely consistent with his foot injury in 
advancing years.  

The April 2002 report of VA orthopedic examination also noted 
the claimant's contentions that because of the pain from his 
right first and second toes, he tried to walk on the outside 
of his right foot.  Examination again disclosed that the 
claimant takes short, almost shuffling steps, but did not 
list to one side or the other; that he had no tenderness or 
deformity of the right hip; that he was able to flex, abduct,  
adduct, invert and evert the right hip without pain on 
motion.  The claimant was further noted to not evince right 
hip pain with forward step or on extension, and there was no 
crepitation felt in the right hip on motion.  The examiner 
stated that the claimant had a normal physical examination of 
the right hip in relation to normal movement without pain; 
and that his symptoms were reproduced and best explained by 
his degenerative joint disease, right lower facet disease and 
disc disease.  The examiner expressed the opinion that those 
findings were the cause of the pain that the claimant 
described as "right hip pain", and that it was not likely 
that the degeneration of the claimant's back is causally 
related to his service-connected injury to his right first 
and second toes.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for a 
disability manifested by an abnormal gait and right hip pain 
is not warranted.  Accordingly, service connection for a 
disability manifested by an abnormal gait and right hip pain 
must be denied.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by an abnormal 
gait and right hip pain is denied.  




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

